Citation Nr: 0636300	
Decision Date: 11/21/06    Archive Date: 11/28/06	

DOCKET NO.  02-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for solar retinopathy of the right eye.

2.  Entitlement to a compensable disability rating for right 
ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for solar retinopathy of the right 
eye and right ear hearing loss, each rated as non-
compensable.  The veteran perfected an appeal of the assigned 
ratings.  

In April 2004 the Board returned the case to the RO for 
additional development.  During the course of that 
development, in an April 2006 rating decision the RO 
increased the rating for the solar retinopathy of the right 
eye from zero to 10 percent.  The veteran has continued to 
assert that a higher rating is warranted.  

The issues before the Board in April 2004 included 
entitlement to compensable ratings for prostatitis and 
gastroesophageal reflux disease (GERD).  In a July 2005 
rating decision the RO increased the rating for prostatitis 
from zero to 40 percent and increased the rating for GERD 
from zero to 10 percent.  In an August 2005 statement the 
veteran expressed satisfaction with those disability ratings 
and withdrew his appeal of those issues.  


FINDINGS OF FACT

1.  The right eye disability is not manifested by an average 
contraction of the visual field to 15 degrees or visual 
acuity of 20/70.  

2.  The average puretone decibel threshold in the right ear 
is 38 decibels, with speech discrimination ability of 
92 percent, and the hearing acuity in the left ear is 
presumed to be normal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for retinopathy of the right eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.76a, 
4.84a, Diagnostic Codes 6078, 6080, 6081 (2006).  

2.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 
Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in October 
2001.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claims and appeals have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Evaluation of Solar Retinopathy of the Right Eye

The solar retinopathy of the right eye was initially 
evaluated by analogy under Diagnostic Code 6011, which 
pertains to centrally located disability of the retina with 
localized scars, atrophy, or irregularities with irregular, 
duplicated, enlarged, or diminished range.  The 10 percent 
rating that has been assigned is the highest rating available 
under that Diagnostic Code.  See 38 C.F.R. § 4.84a (2006).  

With assignment of the 10 percent rating in April 2006, the 
RO evaluated the right eye disability under Diagnostic Code 
6080 for impairment of the visual field.  Under that 
Diagnostic Code, a 20 percent rating is applicable for 
unilateral involvement if there is concentric contraction of 
the visual field to an average of 15 degrees.  A scotoma (the 
medical evidence describes the right eye impairment as a 
scotoma) is evaluated based on loss of central visual acuity 
or impairment of the field of vision.  If rated on loss of 
visual acuity, a 20 percent rating is assignable if visual 
acuity in one eye is 20/70 with visual acuity of 20/50 in the 
second eye, service connection having been established for 
both eyes.  See 38 C.F.R. §§ 4.14, 4.84a (2006).  

The evidence does not show that the field of vision in the 
right eye is limited to an average of 15 degrees, or that the 
criteria for a 20 percent rating based on visual acuity are 
met.  On examination in June 2001, the visual acuity in the 
right eye was 20/20 and the visual field examination was 
normal.  When examined in October 2004 the visual acuity was 
20/40, and the average contraction of the visual field was 54 
degrees.  The April 2006 VA examination revealed visual 
acuity of 20/50 and average contraction of the visual field 
of 19 degrees.  For these reasons the criteria for a higher 
rating have not been met since the claim for service 
connection was initiated, and the preponderance of the 
evidence is against the appeal to establish entitlement to a 
rating in excess of 10 percent for solar retinopathy of the 
right eye.  See Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001) (the benefit of the doubt rule in 38 
U.S.C.A. § 5107(b) is not applicable if the Board has found 
that the preponderance of the evidence is against the claim).

Evaluation of Right Ear Hearing Loss

Evaluations of unilateral defective hearing range from non-
compensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100 (2006).  Disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

If service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the 
nonservice-connected ear is considered to be normal unless 
the service-connected hearing loss is independently 
determined to be at least 10 percent disabling and the 
hearing loss in the other ear meets the definition of a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  See 
38 C.F.R. § 3.383 (2006).  If those requirements are met, the 
hearing loss is evaluated as if service connection has been 
established for the hearing loss in both ears.

Audiometric testing of the right ear in June 2001 showed a 
puretone threshold average of 30 decibels and speech 
discrimination of 94 percent (Level I).  Testing in October 
2004 revealed a puretone threshold average of 38 decibels and 
speech discrimination of 92 percent (Level I).  

A non-compensable rating is assigned for unilateral defective 
hearing where the puretone threshold average in the service-
connected ear is 30 or 38 decibels, with speech recognition 
ability of 92 or 94 percent correct.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  Because the hearing loss in the 
service-connected ear is not independently ratable at 10 
percent or higher, the degree of hearing loss in the 
nonservice-connected ear cannot be considered in determining 
the appropriate rating.  The Board finds, therefore, that the 
criteria for a compensable rating for the right ear hearing 
loss have not been met since the initiation of the veteran's 
claim for service connection.  Fenderson, 12 Vet. App. at 
126-27.  For that reason the preponderance of the evidence is 
against the appeal to establish entitlement to a compensable 
disability rating for right ear hearing loss.  Ortiz, 274 
F.3d at 1365-66.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
higher ratings in April 2004, September 2004, and July 2005.  
In those notices the RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2006).  In 
addition, in an April 2006 supplemental statement of the case 
and a June 2006 notice the RO informed him of the evidence to 
be considered in determining the appropriate effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the notices were sent following the decision on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication because the RO re-adjudicated 
the claims, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained the 
private and VA treatment records he identified and provided 
him VA medical examinations in June 2001, October 2004, and 
April 2006.  All development requested in the April 2004 
Board remand has been completed.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claims; as such, all relevant data has been 
obtained for determining the merits of his claims and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).






(continued on next page)

ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for retinopathy of the right eye is 
denied.  

The appeal to establish entitlement to a compensable 
disability rating for right ear hearing loss is denied.  




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


